Exhibit 10.4h

 

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

 

This Agreement is made effective as of the XXXXXX day of XXXXXXXXXXX (the “Grant
Date”) by FMC TECHNOLOGIES, INC., a Delaware corporation, (the “Company”) and
XXXXXXXXXXXXXX ( the “Director”).

 

In 2001, the Board of Directors of the Company (the “Board”) adopted the FMC
Technologies, Inc. Incentive Compensation and Stock Plan (the “Plan”). The Plan,
as it may be amended and continued, is incorporated by reference and made a part
of this Agreement and will control the rights and obligations of the Company and
the Director under this Agreement. Except as otherwise provided, capitalized
terms have the meaning provided in the Plan. To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail.

 

The Board determined that it would be to the competitive advantage and interest
of the Company and its stockholders to grant a stock option to the Director as
an inducement to remain in the service of the Company or one of its affiliates,
and as an incentive for increased efforts during such service.

 

The Board, on behalf of the Company, grants to the Director a nonqualified stock
option (the “Option”) to purchase an aggregate of XXXXXXXXXXX shares of the
common stock of the Company par value of $.01 per share (the “Common Stock”) at
a price of $XXXXXXXXXX per share upon the following terms and conditions:

 

1. Time of Exercise of Option. Subject to its termination as provided in Section
3, below, and to the satisfaction of the requirements of Section 2 below, the
Option is exercisable at any time or from time to time, in whole or in part, on
or after XXXXXXXXXXX (the “Vesting Date”). Notwithstanding the foregoing, the
Option will become immediately exercisable by the Director or by the person or
persons to whom the Director’s rights under the Option pass by will or by the
applicable laws of descent and distribution, in the event of the Director’s
death or Disability, or a Change in Control of the Company.

 

2. Conditions to Vesting. Subject to Section 3, below, it is a condition
precedent to the right to exercise the Option that the Director remain a member
of the Board continuously during the period from the Grant Date to the earliest
of (a) the Vesting Date, (b) the date of the Director’s retirement from the
Board after age 72, (c) the date of the Director’s death or (d) the date of the
Director’s Disability. A leave of absence or an interruption in service
authorized or approved by the Company shall not be deemed a termination for
purposes of this Agreement. Any portion of the Option that is not vested will be
forfeited upon the Director’s termination of service as a member of the Board
before the Vesting Date for a reason other than the Director’s death, Disability
or retirement after age 72.

 

1



--------------------------------------------------------------------------------

3. Termination of Option. The Option and all rights thereunder, to the extent
such rights will not have been exercised, will terminate and become null and
void on the earliest of the date that is (a) the fifth anniversary of the date
on which the Director ceases to be a member of the Board by reason of death,
Disability or retirement from the Board after age 72, or (c) three months after
the time at which Director ceases to be a member of the Board for any reason
other than death, Disability or retirement from the Board after age 72 (such
date being referred to as the “Option Expiration Date”).

 

4. Right to Exercise. The Option may be exercised at any time on or after the
date on which it first becomes exercisable under Sections 1 and 2, above, to and
including the Option Expiration Date by the Director or by the person or persons
to whom the Director’s rights under the Option will pass by will or by the
applicable laws of descent and distribution. In no event may the Option be
exercised to any extent by anyone before it becomes exercisable pursuant to
Sections 1 and 2, above, or after the Option Expiration Date.

 

5. Method of Exercise. The Director (or other person entitled to do so) may
exercise the Option with respect to all or any part of the shares then subject
to such exercise (a) by giving the Company written notice of such exercise,
specifying the Original Grant Date, the number of such shares as to which the
Option is being exercised, paying by cash or check, bank draft or postal or
express money order payable to the order of the Company in lawful money of the
United States an amount equal to the sum of the option price of such shares and
the amount of any taxes required to be withheld by the Company (the “Option
Payment”) or by shares of Common Stock that have been held by the Director for
at least six months at the time of exercise, or, that were purchased by the
Director on the open market, having a Fair Market Value at the date of such
notice equal to the Option Payment or by a combination of cash, check, draft,
money order and such shares, and (b) by giving satisfactory assurance in writing
that such shares will not be publicly offered for sale, other than on a national
securities exchange. The Company may from time to time make available
alternative methods of exercise upon notice to the Director. As soon as
practicable after receipt of such notice and payment, the Company will, without
transfer or issue tax or other incidental expense to the Director or other
person exercising the Option, deliver to such Director or other person a
certificate or certificates for Common Stock. If there is a failure to accept
delivery of all or part of the Common Stock upon tender or delivery thereof, the
right to purchase such undelivered Common Stock may be terminated by the
Company.

 

6. Adjustment. The Compensation Committee of the Board (“Committee”) may make
equitable substitutions or adjustments in the Option and/or Common Stock
issuable upon exercise of the Option as it determines to be appropriate in the
event of any corporate event or transaction such as a stock split, merger,
consolidation, separation, including a spin-off or other distribution of stock
or property of the Company, reorganization or any partial or complete
liquidation of the Company.

 

2



--------------------------------------------------------------------------------

7. Rights Prior to Exercise. The Option will during the Director’s lifetime be
exercisable only by the Director, and neither the Option nor any right
thereunder will be assignable or transferable by the Director by voluntary or
involuntary act, operation of law, or otherwise, other than by testamentary
bequest or devise or the laws of descent and distribution. Any effort to assign
or transfer a right, except as provided for herein, will be ineffective and may
result in the Company terminating the Option. Neither the Director nor any other
person entitled to exercise the Option will have any of the rights of a
stockholder with respect to the shares subject to the Option, except to the
extent that Common Stock will have been issued upon the exercise of the Option.

 

8. No Limitation on Rights of the Company. The granting of the Option will not
in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

 

9. Government Regulation. The Company’s obligation to deliver Common Stock upon
exercise of the Option will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

10. Withholding. The Company will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance.

 

11. Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Technologies, Inc., 200 East
Randolph Drive, Chicago, Illinois 60601, and any notice to the Director (or
other person entitled to exercise the Option) will be addressed to the
Director’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Any notice will be deemed to be
duly given when enclosed in a properly sealed envelope and addressed as stated
above, and deposited, postage paid, in a post office or branch post office
regularly maintained by the United States government.

 

12. Administration. The Committee administers the Plan. The Director’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which is attached hereto, including any guidelines the Committee
adopts from time to time.

 

13. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

 

14. Sole Agreement. This Agreement is the entire agreement between the parties
to it, and any and all prior oral and written representations are merged into
this Agreement. This Agreement may only be amended by written agreement between
the Company and the Director.

 

3



--------------------------------------------------------------------------------

15. Governing Law. The interpretation, performance and enforcement of this
agreement will be governed by the laws of the State of Delaware.

 

Executed as of the Grant Date.

 

FMC TECHNOLOGIES, INC.

 

4